
	
		I
		112th CONGRESS
		2d Session
		H. R. 6009
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Labrador (for
			 himself, Mr. Young of Alaska, and
			 Mrs. McMorris Rodgers) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a program that will generate dependable
		  economic activity for counties and local governments containing National Forest
		  System land through a management-focused approach, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Self-Sufficient Community Lands
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Sec. 4. Establishment of community forest demonstration
				areas.
					Sec. 5. Board of Trustees.
					Sec. 6. Management of community forest demonstration
				areas.
					Sec. 7. Distribution of funds from Community Forest
				Demonstration Area.
					Sec. 8. Initial funding authority.
				
			2.PurposeThe purpose of this Act is to generate
			 dependable economic activity for counties and local governments through
			 sustainable forest management.
		3.DefinitionsIn this Act:
			(1)Board of
			 trusteesThe term
			 Board of Trustees means the Board of Trustees appointed by the
			 Governor of a State for the community forest demonstration area established for
			 the State.
			(2)Community forest
			 demonstration areaThe term
			 community forest demonstration area means a community forest
			 demonstration area established for a State under section 4.
			(3)National forest
			 systemThe term National Forest System has the
			 meaning given that term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does
			 not include the National Grasslands and land utilization projects designated as
			 National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C.
			 1010–1012).
			(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture or the
			 designee of the Secretary of Agriculture.
			(5)StateThe
			 term State includes the Commonwealth of Puerto Rico.
			4.Establishment of
			 community forest demonstration areas
			(a)Establishment
			 required; time for establishmentNot later than one year after the date of
			 the enactment of this Act, the Secretary of Agriculture shall establish the
			 community forest demonstration area or areas of a State at the request of the
			 Board of Trustees appointed to manage community forest demonstration area land
			 in that State.
			(b)Covered
			 land
				(1)Inclusion of
			 national forest system landThe community forest demonstration areas of
			 a State shall consist of the National Forest System land in the State
			 identified for inclusion by the Board of Trustees of that State.
				(2)Exclusion of
			 certain landA community
			 forest demonstration area shall not include National Forest System land—
					(A)that is a
			 component of the National Wilderness Preservation System; or
					(B)on which the
			 removal of vegetation is specifically prohibited by Federal law.
					(c)Conditions on
			 establishment
				(1)Acreage
			 requirementA community
			 forest demonstration area must include at least 200,000 acres of National
			 Forest System land.
				(2)Management law
			 requirementA community
			 forest demonstration area may be established in a State only if the State has a
			 forest practices law or regulatory structure applicable to State or privately
			 owned forest land in the State.
				(3)Revenue sharing
			 requirementAs a condition of
			 the inclusion in a community forest demonstration area of National Forest
			 System land located in a particular county in a State, the county must enter
			 into an agreement with the Governor of the State that requires that, in
			 utilizing revenues received by the county under section 7, the county shall
			 continue to meet any obligations under applicable State law as provided under
			 title I of the Secure Rural Schools and Community Self-Determination Act of
			 2000 (16 U.S.C. 7111 et seq.) or as provided in the sixth paragraph under the
			 heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C.
			 500) and section 13 of the Act of March 1, 1911 (16 U.S.C. 500).
				(d)Treatment under
			 certain other lawsNational
			 Forest System land included in a community forest demonstration area shall not
			 be considered Federal land for purposes of making payments to counties under
			 the sixth paragraph under the heading FOREST SERVICE in the Act
			 of May 23, 1908 (16 U.S.C. 500) and section 13 of the Act of March 1, 1911 (16
			 U.S.C. 500).
			(e)Recognition of
			 valid and existing rightsNothing in this Act shall be construed to
			 limit or restrict—
				(1)access to National
			 Forest System land included in a community forest demonstration area for
			 hunting, fishing, and other related purposes; or
				(2)valid and existing rights regarding such
			 National Forest System land.
				5.Board of
			 Trustees
			(a)AppointmentA community forest demonstration area for a
			 State shall be managed by a Board of Trustees appointed by the Governor of the
			 State.
			(b)CompositionThe Board of Trustees for a community
			 forest demonstration area in a State shall include, but is not limited to, the
			 following members:
				(1)One member who holds county or local
			 elected office, appointed from each county or local governmental unit in the
			 State containing community forest demonstration area land.
				(2)One member who
			 represents the commercial timber, wood products, or milling industry.
				(3)One member who
			 represents persons holding Federal grazing or other land use permits.
				(4)One member who
			 represents recreational users of National Forest System land.
				(c)Terms
				(1)In
			 generalExcept in the case of
			 certain initial appointments required by paragraph (2), members of a Board of
			 Trustees shall serve for a term of three years.
				(2)Initial
			 AppointmentsIn making initial appointments to a Board of
			 Trustees, the Governor making the appointments shall stagger terms so that at
			 least one-third of the members will be replaced every three years.
				(d)CompensationMembers of a Board of Trustees shall serve
			 without pay, but may be reimbursed from the funds made available for the
			 management of a community forest demonstration area for the actual and
			 necessary travel and subsistence expenses incurred by members in the
			 performance of their duties.
			6.Management of
			 community forest demonstration areas
			(a)Assumption of
			 management
				(1)ConfirmationThe Board of Trustees appointed for a
			 community forest demonstration area shall assume all management authority with
			 regard to the community forest demonstration area as soon as the Secretary
			 confirms that—
					(A)the National Forest System land to be
			 included in the community forest demonstration area meets the requirements of
			 subsections (b) and (c) of section 4; and
					(B)the Board of
			 Trustees has been duly appointed under section 5 and is able to conduct
			 business.
					(2)Scope and time
			 for confirmationThe
			 determination of the Secretary under paragraph (1) is limited to confirming
			 whether the conditions specified in subparagraphs (A) and (B) of such paragraph
			 have been satisfied. The Secretary shall make the determination not later than
			 60 days after the date of the appointment of the Board of Trustees.
				(3)Effect of
			 failure to confirmIf the
			 Secretary determines that either or both conditions specified in subparagraphs
			 (A) and (B) of paragraph (1) are not satisfied for confirmation of a Board of
			 Trustees, the Secretary shall—
					(A)promptly notify
			 the Governor of the affected State and the Board of Trustees of the reasons
			 preventing confirmation; and
					(B)make a new determination under paragraph
			 (2) within 60 days after receiving a new request from the Board of Trustees
			 that addresses the reasons that previously prevented confirmation.
					(b)Management
			 responsibilitiesUpon
			 assumption of management of a community forest demonstration area, the Board of
			 Trustees for the community forest demonstration area shall manage the land and
			 resources of the community forest demonstration area and the occupancy and use
			 thereof in conformity with this Act, and to the extent not in conflict with
			 this Act, the laws and regulations applicable to management of State forest
			 lands in the State in which the community forest demonstration area is
			 located.
			(c)Applicability of
			 other federal lawsThe
			 administration and management of a community forest demonstration area,
			 including implementing actions, shall not be considered Federal action and
			 shall be subject to the following only to the extent that such laws apply to
			 the State administration and management of forest lands in the State in which
			 the community forest demonstration area is located:
				(1)The Federal Water
			 Pollution Control Act (33 U.S.C. 1251 note).
				(2)The Clean Air Act
			 (42 U.S.C. 7401 et seq.).
				(3)The Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
				(4)Federal laws and
			 regulations governing procurement by Federal agencies.
				(5)Other Federal
			 laws.
				(d)Consultation
				(1)With Indian
			 tribesThe Board of Trustees
			 for a community forest demonstration area shall cooperate and consult with
			 Indian tribes on management policies and practices for the community forest
			 demonstration area that may affect the Indian tribes. The Board of Trustees may
			 allow the use of lands within the community forest demonstration area for
			 religious and cultural uses by Native Americans.
				(2)With
			 collaborative groupsThe
			 Board of Trustees for a community forest demonstration area shall consult with
			 any applicable forest collaborative group.
				(e)RecreationNothing
			 in this section shall affect public use and recreation within a community
			 forest demonstration area.
			(f)Fire
			 managementThe Secretary shall provide fire presuppression,
			 suppression, and rehabilitation services on and with respect to a community
			 forest demonstration area to the same extent generally authorized in other
			 units of the National Forest System.
			7.Distribution of
			 funds from Community Forest Demonstration Area
			(a)Retention of
			 funds for managementThe
			 Board of Trustees of a community forest demonstration area may retain such sums
			 as the Board of Trustees considers to be necessary from amounts generated from
			 that community forest demonstration area to fund the management,
			 administration, restoration, operation and maintenance, improvement, repair,
			 and related expenses incurred with respect to the community forest
			 demonstration area.
			(b)Funds to
			 counties or local governmental unitsSubject to subsection (a), the Board of
			 Trustees of a community forest demonstration area in a State shall distribute
			 funds received by the Board of Trustees under section 6 to each county or local
			 governmental unit in the State in an amount proportional to the funds received
			 by the county or local governmental unit under title I of the Secure Rural
			 Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et
			 seq.).
			8.Initial funding
			 authority
			(a)Funding
			 sourceCounties may use such
			 sums as the counties consider to be necessary from amounts made available to
			 the counties under title I of the Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.) to provide initial
			 funding for the management of community forest demonstration areas.
			(b)No restriction
			 on use of non-Federal fundsNothing in this Act restricts the Board of
			 Trustees of a community forest demonstration area from seeking non-Federal
			 loans or other non-Federal funds for management of the community forest
			 demonstration area.
			
